Citation Nr: 0607979	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  95-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee subluxation.

2.  Entitlement to an increased (compensable) evaluation for 
removal of the left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


 ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to May 
1989.

This matter was previously before the Board of Veterans' 
Appeals (Board) from August 1996 and September 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The matter was remanded 
to the RO in December 1999 and September 2003 for additional 
development, which has been accomplished.  The claim has been 
returned to the Board for further appellate consideration.  
During the pendency of the appeal, the case was transferred 
to the No. Little Rock, Arkansas, RO.


FINDINGS OF FACTS

1.  The veteran's right knee subluxation does not result in 
severe impairment due to subluxation or lateral instability.

2.  From April 24, 2000, to June 4, 2001, right knee 
arthritis was manifested by pain and weakness, degenerative 
changes, and extension limited to 10 degrees,

3.  The veteran's left testicle is absent; he has a 
functioning right testicle.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2005).

2.  From April 24, 2000, to June 4, 2001, the criteria for a 
10 percent rating for right knee arthritis were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2005).

3.  The criteria for a compensable evaluation for removal of 
the left testicle have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.10, 4.115b, Diagnostic Code 7524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA inform the claimant 
which information and evidence, if any, the claimant is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on behalf of the claimant. VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

By means of letter dated in May 2004, VA notified the 
appellant the requirements of VCAA as they pertain to his 
responsibilities and VA's duties.  Clearly, from submissions 
by and on behalf of the veteran, he has been duly notified of 
VCAA and is fully conversant with the legal requirements in 
this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.    

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have peen performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran contends that his right knee disability is more 
severely disabling than the currently assigned 20 percent 
rating.  He has asserted at various times that he has been 
unable to work due to his right knee disorder.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.). When however, 
the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).
525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°
30

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (2005).

The Board has considered the evidence of record, which 
includes numerous VA evaluations and diagnostic studies from 
1993 to 2004.  With regard to entitlement to a higher rating 
for instability or subluxation of the knee under DC 5257, the 
Board finds that severe impairment is not shown.  The veteran 
has reported chronic instability with falling injuries, and 
positive objective findings have indeed been shown, at times.  
For example, 1+ laxity was shown in August 1996, though, no 
other instability was manifested.  On the other hand, VA 
examination in July 1998 showed no medial or lateral laxity 
and anterior/posterior drawer tests were negative; although, 
McMurray's sign was positive.  In April 2000, medial and 
posterolateral instability was shown.  

In June 2001, the veteran underwent an arthroscopy and 
abrasion, and chondroplasty of the right medial femoral 
condyle.  In August 2002, a full range of motion with some 
deformity of the right knee joint was noted.  There was no 
associated tenderness, erythema, or swelling.  

On VA examination in May 2004, although the veteran 
complained of frequent instability, on physical examination, 
varus/valgus instability was not shown, and Lachman, drawer, 
and McMurray tests were all negative.  

Though clearly the veteran has had problems with laxity of 
the knee, which appears to have been more problematic prior 
to his June 2001 right knee surgery, overall, the objective 
findings, particularly those shown on the latest VA 
examination of record (in 2004), do not show severe 
impairment.  The Board acknowledges that there is evidence of 
quadriceps atrophy secondary to instability.  However, again, 
on VA examination in May 2004, there were no other objective 
findings of instability or subluxation, and only slight 
functional impairment was found.  The Board thus finds that a 
rating higher than 20 percent for the veteran's level of 
disability as it pertains to instability or subluxation of 
the knee is not warranted. 

The Board has also evaluated the evidence of record to 
determine if higher ratings may be assigned under other 
diagnostic codes.  With regard to DC 5256, given the 
veteran's ranges of motion, further discussed below, a rating 
for ankylosis is not warranted.  The Board notes that the 
veteran has reported locking of the knee and effusion of the 
joint was suspected on examination in April 2000.  However, 
the medical record does not document dislocated semilunar 
cartilage.  Thus, a rating under DC 5258 is also not 
warranted.  

It is noted that VA's General Counsel has held that when a 
knee disorder is already rated under Code 5257, the veteran 
must also have limitation of motion under Code 5260 or 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those Codes, there is no 
additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  VAOPGCPREC 23-97 
(July 1, 1997).

Here, the record indicates that the veteran does indeed have 
degenerative arthritis of the right knee, as evidenced by x-
ray findings in September 2000 and April 2001.  VA evaluation 
in April 2000 indicated that the right knee joint experienced 
limitation of extension to a compensable degree.  However, 
following the June 2001 right knee surgery, full extension 
returned.  Thus, consideration under either DC 5003/5010 or 
DC 5261 would allow for an additional 10 percent rating, and 
no more, for the arthritis and limitation of motion for the 
period from April 24, 2000 to June 4, 2001.  

Though VA evaluations note that the veteran had pain and 4/5 
weakness, his limitation of motion caused by pain, weakness, 
and fatigability are not shown to be at a degree which would 
warrant a rating higher than 10 percent.  (See, e.g., May 
2004 VA examination report.)  The Board notes that on VA 
examination in April 2000, the examiner indicated that the 
veteran had severe pain and that he was limited because of 
loss of strength, loss of stability, and pain.  However, the 
findings on that evaluation still do not indicate that due to 
flare-ups or on use there was limitation of motion to a 
degree higher than 10 percent.  (He had a 10 degree flexion 
contracture and was able to flex to 95 degrees - no 
additional limitation caused by functional loss was 
reported.)  Review of all medical evaluations of record do 
not show that he has additional limitation of motion to a 
higher degree caused by functional impairment. 

The Board has considered the findings on VA examination in 
April 2000, which noted that the veteran's knee prevented him 
from following any type of gainful occupation.  In this 
regard, it is noted that in May 2004, the RO requested that 
the veteran submit additional information with regard to his 
previous employment.  However, the veteran did not respond.  
Further, it appears that the veteran was able to and did 
indeed return to work subsequently as a May 2004 VA 
examination indicates that the veteran had worked as a 
general laborer until six months earlier, though he 
reportedly lost that job also due to problems with his knee 
and hernia.  In this regard, the Board must point out that it 
appears that he has been working at labor intensive jobs, 
which is clearly not appropriate for someone with his level 
and types of disabilities (knee, hernia).  Again, the Board 
acknowledges the April 2000 VA examiner's findings that the 
impairment was of such severity as to result in 
unemployability. However, the veteran has failed to present 
evidence, despite the RO's request, which would allow further 
evaluation to determine if consideration under 38 C.F.R. 
§ 3.321(b) (2005) is necessary.  Further, all other VA 
examinations of record, both prior and after the April 2000 
VA examination, indicate moderate or slight functional 
impairment.  Consideration of the evidence in its entirety 
does not indicate that the overall disability picture 
presented warrants a higher rating or extraschedular 
consideration.  

The veteran is seeking a compensable rating for removal of 
the left testicle.  

7524
Testis, removal:

Both
301

One
01
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.
Note: In cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss. Testis, undescended, or 
congenitally undeveloped is not a ratable disability.
38 C.F.R. § 4.115b, Diagnostic Code 75214 (2005)

In this case, though the veteran has had various problems 
with the right (nonservice-connected) testicle (e.g., 
testicular pain, recurrent epididymitis), the medical 
evidence of record does not document nonfunctioning of the 
right testicle.  Specifically, on VA examination in May 2004, 
it was reported that there was no difficulty achieving 
erection or ejaculation.  No other pertinent complaints or 
findings were noted.  Without the absence or nonfunctioning 
of the right testicle, the Board finds that a higher rating 
for removal of the left testicle is not warranted.    


ORDER

Entitlement to an increased rating for right knee subluxation 
is denied.

From April 24, 2000, to June 4, 2001, entitlement to a 10 
percent rating for right knee arthritis is granted, subject 
to the criteria which govern the payment of monetary awards.

A compensable rating for removal of the left testicle is 
denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


